Citation Nr: 0917238	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
low back disorder, including myositis of the dorsal spine and 
degenerative disc disease (DDD) of the lumbosacral spine.

2.  Entitlement to service connection for a back disorder, 
including myositis of the dorsal spine and DDD of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1950 
to December 1953.     

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which reopened and denied the Veteran's claim for 
service connection for myositis of the dorsal spine, claimed 
as a back condition.  

In a January 2006 decision, the Board reopened and denied 
entitlement to service connection for myositis of the dorsal 
spine.  The Veteran appealed the Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2006 Order, the Court vacated the part of the Board's 
decision that denied service connection for myositis of the 
dorsal spine and remanded this appeal for further development 
consistent with instructions in an October 2006 Joint Motion 
to Remand (Joint Remand).  In March 2008, the Board remanded 
the appeal for further evidentiary development.  The case has 
now returned to the Board and is again ready for appellate 
action.


FINDINGS OF FACT

1.  The RO denied service connection for myositis of the 
dorsal spine in a September 1993 rating decision.  The 
Veteran was notified of the decision and of his appellate 
rights, but he did not initiate an appeal.

2.  The additional evidence received since the September 1993 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran has a current low back disorder.

4.  There is probative evidence of treatment for a back 
injury during service that was acute and transitory and 
resolved without residuals. 

5.  There is probative medical evidence against a link 
between the Veteran's current low back disorder and his 
period of active military service.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
September 1993 decision to reopen the previously denied claim 
for service connection for a back disorder, including 
myositis of the dorsal spine and DDD of the lumbosacral 
spine.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  A low back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in September 
2003.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate the underlying service-connection 
claim, (2) informing the Veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA as to the three 
elements of notice.  38 U.S.C.A. 
§ 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, with regard to new and material evidence, the 
September 2003 VCAA notice letter is not compliant with the 
recent decision by the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), as it failed to sufficiently explain the bases 
of the prior denials (i.e., the deficiencies in the evidence 
when the claim was previously considered).  Nevertheless, in 
light of the Board's favorable action with regard to the 
Veteran's application to reopen his previously denied claim 
for service connection for a low back disorder, any notice 
deficiencies would not be harmful.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

In a March 2008 VCAA letter from the RO to the Veteran, the 
Veteran was further advised that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess, supra.  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in March 2008, after issuance of the initial 
unfavorable AOJ decision in March 2004.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
September 2003, followed by subsequent VCAA and Dingess 
notice in March 2008, the RO readjudicated the claim in an 
SSOC dated in March 2009.  Thus, the timing defect in the 
notice has been rectified.

With respect to the duty to assist for both the current and 
previously denied claims, the RO has secured the Veteran's 
service treatment records (STRs) and VA treatment records.  
Private medical records also have been associated with the 
claims file.  Moreover, the Veteran and his representative 
have submitted several statements, including a medical nexus 
opinion from a private physician, in support of his claim.  
In addition, the VA provided the Veteran with VA examinations 
of his back in December 2003 and January 2009.  Finally, in a 
November 2006 response to a 90-day letter provided to the 
Veteran, he indicated that he had no more evidence to submit.  
Thus, there is no indication that any additional evidence 
remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its March 2008 remand.  Specifically, the 
RO was instructed to provide the Veteran with VCAA notice 
pursuant to Dingess, supra; request from the Veteran 
information regarding his health care providers and obtain 
records from the health care providers identified; and to 
provide the Veteran with an orthopedic examination of his 
spine to determine the current nature and etiology of his 
spine disorder, including a determination as to whether any 
back disorder is related to service.  The Board finds that 
the RO has complied with these instructions and that the VA 
examination report substantially complies with the Board's 
March 2008 remand instructions.  Stegall, 11 Vet. App. at 
268.  

Analysis - New and Material Evidence

The RO originally denied service connection for myositis of 
the dorsal spine in a September 1993 rating decision because 
there was no evidence that the disorder was related to the 
Veteran's military service.  The RO notified the Veteran of 
that decision, but he did not initiate an appeal.  Therefore, 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

The Veteran filed a claim to reopen a previously denied claim 
for service connection for a back disorder in August 2003.  
Because the Veteran's claim to reopen service connection was 
filed after 2001, the amended regulations are applicable.  
See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

Upon reviewing the evidence received since the September 1993 
rating decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, a treatment 
record from a private physician dated in July 2003, and two 
VA examination reports dated in December 2003 and January 
2009, provided medical nexus opinions regarding the 
relationship between the Veteran's low back disorder and his 
military service.  See letter from Dr. D.P., dated in July 
2003; and VA examination reports dated in December 2003 and 
January 2009.  
  
Thus, presuming the credibility of this evidence, these 
records present evidence that the Veteran has a current low 
back disorder that may be related to service.  This evidence 
is new, not cumulative, and relates directly to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  Thus, as new and material evidence has been received, 
the Veteran's claim for service connection for a low back 
disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that, when a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, as discussed above, the Board has reopened a previously 
denied claim for service connection for a low back disorder, 
including myositis of the dorsal spine and DDD of the 
lumbosacral spine.  Initially, the Board observes that the RO 
has previously addressed the claim on the merits throughout 
the appeal, so that the Board may also do so without 
prejudice to the Veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).

In this case, the Veteran contends that his current low back 
disorder resulted from a back injury he sustained during 
service.  See claim to reopen for service connection dated in 
August 2003, notice of disagreement (NOD) dated in April 
2004, and VA Form 9 dated in June 2004.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, an X-ray of the Veteran's lumbosacral 
spine in 1996 found DDD.  See VA X-ray report dated in 
October 1996.  An examination by a private physician also 
found DDD of the lumbosacral spine, advanced with 
pseudoarthrosis at L4-5 and 5-1; DDD of the dorsal spine, 
advanced; and generalized osteoporosis.  See treatment record 
from Dr. D.P., dated in July 2003.  A VA examination of the 
Veteran's spine in December 2003 found thoracolumbar DDD 
without significant radiculopathy and moderate mechanical 
thoracolumbar back pain secondary to the thoracolumbar DDD.  
See VA examination report dated in December 2003.  Another X-
ray taken of the Veteran's spine during a January 2009 VA 
examination found DDD of L4-L5 and L1-L2 with apparent fusion 
at L5-S1, secondary hypertrophic degenerative arthritic 
change, and stents in the iliac arteries.  A diagnosis of 
lumbar DDD moderate mechanical low back pain was given at the 
time.  See VA examination report dated in January 2009.  
Thus, there is sufficient evidence of a current low back 
disorder.  Consequently, the determinative issue is whether 
the Veteran's low back disorder is somehow attributable to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   
 
In-service, STRs show that the Veteran was hospitalized for 
back pain in April 1952.  At the time, he reported that, 
about one month before admission, he developed a sudden 
severe pain in the right lower dorsal region while cranking 
an engine, but did not seek immediate treatment.  He had full 
range of motion and no localized tenderness, but there was a 
duplication of back pain on flexion of the dorsal spine.  X-
rays of the thoracolumbar spine were unremarkable, except for 
a finding of a congenital anomaly of the lumbar spine 
consisting of a partial lumbarization of the first sacral 
segment.  The diagnosis at the time was acute myositis of the 
dorsal spine.  By mid-April 1952, STRs show that the Veteran 
was completely asymptomatic and there was a full range of 
back motion.  Thus, this back injury appeared to be acute and 
transitory, resolving with treatment; STRs show no subsequent 
complaints of, or treatment for, any back problem during the 
Veteran's remaining time in service.  Significantly, while 
the Veteran's separation examination in December 1951 noted 
his two-week hospitalization for acute myositis of the dorsal 
spine, it also indicated that the Veteran had a normal spine 
at the time of separation from service.  

Post-service, although the Veteran alleges that he has 
received continuous treatment for a chronic back condition 
since discharge from service, objective medical evidence does 
not bear out his assertions.  Specifically, VA and private 
treatment records show no complaints of, or treatment for, 
back pain until June 1991, approximately 31 years after 
discharge from service.  See VA treatment records dated in 
June 1991.  Further, the Veteran was not diagnosed with a low 
back disorder until October 1996, when X-rays of his spine 
found evidence of DDD.  In this regard, although he is 
competent to report back pain and worsening symptoms since 
service, the Veteran's lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
back problems until almost a decade after discharge from 
service.  See generally Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  
Furthermore, the Federal Circuit Court has determined that 
such a lapse of time is an important factor for consideration 
in deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330, 1332 (Fed. Cir. 2000).  It follows, therefore, 
that the presumption of in-service incurrence for arthritis 
is inapplicable in this case.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  The Board also 
finds no evidence of non-chronic back disorder in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Finally, as to a nexus between the Veteran's current low back 
disorder and his active military service, the medical 
evidence of record on this determinative issue includes one 
favorable medical opinion from a private physician and two 
unfavorable VA medical opinions.  In this regard, in the 
evaluation of the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the positive opinion, Dr. D.P. opined that, after a 
review of the Veteran's STRs, the Veteran has had continuing 
symptoms of his back since onset during active duty.  See 
treatment record from Dr. D.P., dated in July 2003.  In this 
regard, the Board finds this opinion to be of limited 
probative value because it is unsupported by the objective 
evidence of record showing no treatment for back problems 
until 1991, approximately 31 years after discharge from 
service.  See Elkins v. Brown, 5 Vet. App. 478 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's 
failure to consider the relevant pre- and post-service 
medical history).  

In this regard, medical history provided by a Veteran and 
recorded or transcribed by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, the 
Court has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the Veteran; the 
critical question is whether that history was accurate and 
credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a Veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
Veteran).  See also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

Here, although Dr. D.P. stated that he reviewed the Veteran's 
STRs, it would appear that he failed to review the medical 
records in their entirety, and overlooked the fact that there 
was a large gap in time following service when the Veteran 
received no treatment for his back.  Moreover, it also 
appeared that Dr. D.P. treated the Veteran only on a one-time 
basis, and his notation of the continuity of symptomatology 
appeared to be based on the Veteran's reported history, which 
was not entirely accurate. 

As to the unfavorable VA opinions, the Veteran was initially 
provided a VA examination of his back in December 2003 to 
determine the nature and etiology of his back disorder.  In 
providing this medical opinion, the VA examiner performed a 
thorough review of the Veteran's STRs, post-service treatment 
records, and an examination of his back.  The VA examiner 
noted that, after discharge from service, the Veteran did not 
receive treatment for his back again until 1991.  He also 
noted that the Veteran has a pre-existing congenital partial 
sacralization at L5.  In conclusion, he opined that he could 
not tie the Veteran's low back disorder into a single entry 
service treatment record for a transient injury of a mid-
thoracic spine without resorting to speculation.  However, 
the VA examiner also stated that the Veteran's low back 
disorder was just as likely as not due to his congenital 
partial sacralization at L5.  See VA examination report dated 
in December 2003.   

In January 2009, the Veteran was provided another VA 
examination of his spine.  The January 2009 VA examiner also 
noted the Veteran's in-service back injury and treatment, the 
lack of treatment for back problems following service until 
the early 1990s, and his congenital deformity in the low 
back.  A thorough examination of the Veteran's back was 
conducted.  An X-ray of the Veteran's spine found DDD of L4-
L5 and L1-L2 with apparent fusion at L5-S1, secondary 
hypertrophic degenerative arthritic change, and stents in the 
iliac arteries.  A diagnosis of lumbar DDD moderate 
mechanical low back pain was given at the time.  The January 
2009 VA examiner found that the Veteran's current low back 
disorder is not caused by, or a result of, the thoracic 
myositis diagnosed following his back injury in service 
because the Veteran is asymptomatic at the treatment 
(thoracic) level.  The VA examiner also concluded that the 
Veteran's current DDD is directly associated with his 
congenital defect in the spine and is not an injury pattern.  
See VA examination report dated in January 2009.  

Thus, the Board finds that the December 2003 and January 2009 
VA medical nexus opinions are entitled to great probative 
weight as these opinions were provided after a detailed 
review of the Veteran's entire medical history, take into 
account the Veteran's congenital defect of the spine, and 
provide detailed reasoning.  

Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's 
low back disorder claim as they reveal a low back disorder 
that began years after service with no connection to service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

The Board emphasizes that although the Veteran is competent 
to state that he has experienced worsening pain in his back 
over time and received treatment for back pain, he is not 
competent to render an opinion as to the medical etiology of 
his current back disorder, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18.  


ORDER

As new and material evidence has been received, the 
previously denied claim for service connection for a low back 
disorder, including myositis of the dorsal spine and DDD of 
the lumbosacral spine, is reopened. 

Service connection for a low back disorder, including 
myositis of the dorsal spine and DDD of the lumbosacral 
spine, is denied.



____________________________________________
`
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


